Citation Nr: 1728268	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  02-13 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for diabetes mellitus type II. 

3.  Entitlement to service connection for a vision disorder as secondary to diabetes mellitus.  

4.  Entitlement to service connection for a neck disorder. 

5.  Entitlement to service connection for a right shoulder disorder.  

6.  Entitlement to service connection for hemorrhoids.  

7.  Entitlement to an increased (compensable) disability rating for the service-connected bilateral hearing loss. 


8.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or housebound status. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1978 to November 1979.  The Veteran also served in the Alabama Army National Guard with periods of active duty for training (ACDUTRA) from October 1974 to November 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions by the RO in Montgomery, Alabama.  In April 2004, the Veteran testified before a Decision Review Officer (DRO) at a local RO hearing.  A transcript of the hearing is of record.  

As a procedural matter, the issues on appeal have been before the Board on several occasions.  In January 2007, the Board determined that new and material evidence had not been received to reopen service connection for a back and neck disorder, denied service connection for a right shoulder disorder, and denied an increased (compensable) disability rating for bilateral hearing loss.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  A May 2008 Joint Motion for Remand (JMR) vacated the January 2007 Board decision.  Specifically, the parties to the JMR agreed that the Board failed to attempt to obtain Social Security Administration (SSA) records.  Such evidence has subsequently been associated with the record.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that form the basis of the JMR).

This case was previously before the Board in June 2015, where the Board implicitly found that new and material evidence had been received to reopen service connection for a back and neck disorder, granted service connection for an acquired psychiatric disorder, and remanded the remaining issues on appeal for additional development, to include obtaining any outstanding treatment records and for the issuance of a statement of the case (SOC) as to the issue of a 10 percent rating based on multiple noncompensable service-connected disabilities.  Numerous VA treatment records have been associated with the record; however, a SOC as to the issue of 10 percent rating based on multiple, noncompensable, service-connected disabilities has not been issued; therefore,  an additional remand to comply with the June 2015 directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In December 2016 statement, the Veteran wrote that he wished to appeal an alleged November 2016 Board decision to the Court; however, in November 2016, the Agency of Original Jurisdiction (AOJ), and not the Board, issued a supplemental statement of the case, and, as discussed above, the case was only previously before the Board in June 2015 (where the Board granted service connection for an acquired psychiatric disorder and remanded the remaining issues).  

Finally, a February 2015 rating decision denied entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities, and the issue was thereafter remanded in June 2015 for the issuance of a statement of the case.  Subsequently, a July 2015 rating decision granted service connection for an acquired psychiatric disability and assigned a 30 percent disability, effective September 10, 2002.  Because a "compensable" (10 percent or higher) disability rating has been assigned for service-connected disability, the issue of a 10 percent rating based on multiple noncompensable service-connected disabilities is rendered moot, and will not be addressed further.  38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides only actual questions in a case on appeal).   

The issues of service connection for hemorrhoids, neck, and right shoulder disorders, as well as entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has a current disability of degenerative joint disease of the back.  

2.  The Veteran's back was injured in a motor vehicle accident during service. 

3.  Symptoms of the current degenerative joint disease have been continuous since service.  

4.  The Veteran is currently diagnosed with diabetes mellitus type II.

5.  The Veteran did not sustain any injury or disease of the endocrine system in service.

6.  Symptoms of diabetes mellitus type II were not chronic in service, were not continuous since service separation, did not manifest to a compensable degree within one year of service separation, and were initially manifested some 24 years after service. 

7.  The currently diagnosed diabetes mellitus type II was not incurred in and is not etiologically related to service.

8.  There is no service-connected primary disability of diabetes mellitus to which secondary service connection for a vision disorder may be granted.  

9.  For the entire rating period on appeal from April 12, 2007, the bilateral hearing loss has been manifested by no more that level I hearing in the right and left ears.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, a back disability of degenerative joint disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326(a) (2016).

2.  Diabetes mellitus was not incurred in active military service and may not be presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2016).

3.  The criteria for service connection for a vision disorder, claimed as due to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326(a) (2016).

4.  For the entire rating period on appeal from April 12, 2007, the criteria for a disability rating in excess of 0 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In April 2007 and May 2007, VA issued VCAA notice letters that informed the Veteran about the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  The April 2007 and Mary 2007 VCAA notice letters were issued prior to the relevant rating decision; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As to the bilateral hearing loss rating issue on appeal, in a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Regarding the duty to assist in this case, the Veteran received VA examinations in June 2007, October 2011, June 2012, and November 2016.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The record reflects that, when considered together, the VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions.

The Board also finds that VA's duty to assist in this case does not required VA to obtain a medical opinion with respect to the claims for service connection for a vision disorder claimed as due to diabetes.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As explained below, this decision denies service connection for diabetes; therefore, there is no primary disability upon which secondary service connection may be granted.  

All relevant documentation, including VA and private treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection Legal Criteria

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury. 38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(c).  

For a chronic disease such as degenerative arthritis and diabetes mellitus type II, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases such as arthritis based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

As the Board is granting presumptive service connection for arthritis of the back based on continuity of symptomatology (adjudicated below) since service under 
38 C.F.R. § 3.303(b), the theories of direct service connection (38 C.F.R.
 § 3.303(d)) and presumptive service connection based on "chronic" symptoms in service (also 38 C.F.R. § 3.303(b)) or for a back disability manifesting to a compensable degree within one year of service (38 C.F.R. §§ 3.307, 3.309) pursuant to the same benefit are rendered moot, and there remain no questions of law or fact as to the fully granted service connection issue; therefore, the direct service connection and presumptive service connection based on "chronic" symptoms in service theories or to 10 percent within one year of service will not be further discussed as to the issue of service connection for a back disability.  See 
38 U.S.C.A. § 7104 (stating that the Board decides questions of law or fact).

Service Connection for a Back Disorder 

The Veteran contends generally that a back disability is related to active service.  Various statements reflect that the Veteran has indicated that a back disorder is due to an in-service automobile accident.  See April 2004 DRO hearing transcript. 

Initially, the Board finds the Veteran has a current disability of degenerative joint disease (arthritis) of the back.  See June 2012 VA examination report.  

Next, a July 1977 Notification of Medical Care reflects that the Veteran sustained injuries from an in-service motor vehicle accident, diagnosed as "multiple trauma and muscle strain."  The evidence of record reflects that he has consistently attributed the back disability diagnosis to this event.  He is also competent to report an in-service back injury.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).

The Board further finds that, after a review of all the lay and medical evidence of record, the evidence is at least in equipoise on the question of whether symptoms of arthritis have been continuous since service.  Although the Veteran was not specifically diagnosed with a disability of the back in service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence).  

An October 1980 statement reflects that the Veteran requested service connection for a back disability resulting from an in-service automobile accident.  At the April 2004 DRO hearing, the Veteran indicated that a back disability was due to an in-service Jeep accident.  The June 2012 VA examination report reflects that the Veteran reported that the back disability was due to an in-service automobile accident, and numerous VA treatment records throughout the entire period on appeal reflect treatment for back pain.  

The Board finds that the Veteran has provided credible statements and testimony as well as lay histories provided to medical personnel that symptoms of a back disability have been continuous since service.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition).  VA treatment records post-service also demonstrate treatment for back disability symptoms after service separation.  

Service treatment records do not contain any complaints, symptoms, diagnoses, or treatment attributed to arthritis of the back.  The absence of contemporaneous medical evidence is one factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

The Veteran's assertions of the onset of arthritis during service and reports of symptoms of arthritis of the back since service, in the context of the demonstrated in-service injury and current diagnosis of arthritis, are sufficient to place in equipoise the question of whether symptoms of the current degenerative arthritis were continuous since service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on "continuous" post-service symptoms of arthritis, presumptive service connection is warranted under 
38 C.F.R. § 3.303(b).  As the criteria for presumptive service connection for arthritis of the back based on continuous post-service symptoms (38 C.F.R. § 3.303(b)) have been met, with the service connection benefit being granted, all other service connection theories are moot.

Service Connection for Diabetes Mellitus 

The Veteran contends generally that the diabetes mellitus is related to active service.  A January 2003 statement reflects that the Veteran wrote that he had been recently diagnosed with diabetes.  

Initially, the Board finds that the Veteran has diabetes.  A March 2003 VA treatment record reflects that the Veteran had recently been diagnosed with diabetes mellitus.  

Next, the Board finds that the weight of the evidence is against a finding that symptoms of diabetes mellitus were "chronic" in service.  The Board notes that the service treatment records appear complete, and that diabetes is a condition that would have ordinarily been recorded during service; therefore, the complete service treatment records, which were generated contemporaneous to service, are likely to accurately reflect the Veteran's physical condition, so are of significant probative value.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  The Veteran presented for treatment of multiple other conditions throughout service including the in-service automobile accident (discussed above); however, service treatment records do not include any complaints, treatment, or symptoms of an injury or disorder related to the endocrine system.  Thus, in consideration of the other evidence included in the service treatment records showing complaints and treatment for various disorders, to include an automobile accident in July 1977, it is likely that any complaints, symptoms, or treatment for diabetes would have been mentioned and/or detected during service.  See Kahana at 437; see also Buczynski at 224.  Further, the endocrine system was clinically evaluated as normal in January 1980, and the Veteran specifically denied seeking treatment for diabetes during service.  See April 2004 DRO hearing transcript.  As such, the Board finds that symptoms of diabetes mellitus were not chronic in service.   

The Board next finds that the weight of the evidence demonstrates that symptoms of diabetes mellitus have not been continuous since service separation in November 1979.  The Veteran did not report any blood sugar trouble or other diabetes mellitus symptoms in the January 1980 Report of Medical History.  A post-service VA treatment record from March 2003 reflects that the Veteran had recently been diagnosed with diabetes mellitus, and the January 2003 statement reflects that the Veteran wrote that he had recently been diagnosed with diabetes, indicating that the Veteran was not diagnosed with diabetes until some 24 years after service separation.  For these reasons, the Board finds that the symptoms of diabetes mellitus were not continuous after service separation. 

The Board also finds that the evidence does not show that the Veteran's diabetes mellitus manifested to a compensable degree (i.e., at least 10 percent) within one year of service separation, and the Veteran has not alleged otherwise.  As previously discussed, the evidence of record demonstrates that the onset of diabetes was approximately 24 years after service separation.  As such, presumptive service connection under 38 C.F.R. § 3.309(a) does not apply. 

Regarding the theory of direct service connection, the Board finds that the diabetes mellitus is not related to an in-service injury or disease because the weight of the evidence demonstrates no in-service injury or disease or even event to which diabetes could be related.  Service treatment records reflect no injury or disease to the endocrine system.  In addition, the June 2012 VA examiner opined that the diabetes was unrelated to service.  The June 2012 VA examiner reasoned that the diabetes was diagnosed many years post-service.  The Board finds that the June 2012 VA opinion is highly probative, as it is based on objective findings as shown by the record, and provided a rationale for the opinion given.  For these reasons, the Veteran's currently diagnosed diabetes mellitus, which did not manifest until approximately 24 years after service, is not attributable to service.  

While the Veteran is competent to relate symptoms of diabetes mellitus experienced at any time, he is not competent to opine on whether there is a link between the current diabetes and active service because such a conclusion regarding causation requires specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of the endocrine system, knowledge of the various risk factors and causes of diabetes, specific clinical testing for diabetes that indicate onset, and knowledge of the incubation period or ranges of such disorders that the Veteran is not shown to possess.  

For these reasons, the Board finds that the preponderance of the lay and medical evidence that is of record weighs against the claim of service connection for diabetes mellitus Type II; consequently, the claim must be denied.  The preponderance of the evidence is against all the theories of the claim; therefore the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102. 

Secondary Service Connection for a Vision Disorder 

The Veteran has specifically advanced that a vision disorder was caused by the currently diagnosed diabetes mellitus.  See April 2004 DRO hearing transcript.  In the instant decision, the Board is denying service connection for diabetes mellitus.  As such, secondary service connection is not warranted whether or not a vision disorder was caused or aggravated by the currently diagnosed diabetes; therefore, the claim for service connection for a vision disorder as secondary to a service-connected disability must be denied as a matter of law because there is no primary disability upon which secondary service connection may be granted.  See 38 C.F.R. § 3.310(a); Reiber v. Brown, 7 Vet. App. at 516-17 (1995).  As the Veteran has no service-connected disability that may have caused or aggravated a vision disorder, the benefit of the doubt doctrine does not apply, and service connection on a secondary basis must be denied at law.  See 38 C.F.R. § 3.310(a); Reiber, 7 Vet. App. at 516-17; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Higher Initial Rating for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for service-connected hearing loss range from noncompensable (0 percent) to 100 percent.  These ratings are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992). 

Diagnostic Code 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including a controlled speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.    

Under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 
30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  See 38 C.F.R. 
§ 4.86(b).

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, in addition to providing objective test results, a VA audiometric examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  

The Veteran contends generally that an increased rating in excess of 0 percent from April 12, 2007 (date of claim for increase) is warranted for the service-connected bilateral hearing loss.  An April 2007 statement reflects that the Veteran wrote that hearing loss had worsened in severity.   

The Veteran underwent a VA audiometric examination in June 2007 where the pure tone thresholds, in decibels, were recorded as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
20
10
20
LEFT
25
15
15
35

Speech recognition scores using the Maryland CNC Test revealed speech discrimination of 96 percent bilaterally.  The average decibel loss for the right ear was 19.  From Table VI of 38 CFR 4.85, Roman Numeral I is determined for the right ear.  The average decibel loss for the left ear was 23.  From Table VI of 
38 CFR 4.85, Roman Numeral I is determined for the left ear.  A 0 percent rating is derived from Table VII of 38 CFR 4.85 by intersecting row I, the better ear, with column I, the poorer ear.  The June 2007 VA examination report also reflects that the Veteran reported bilateral ear pain and pressure.  
The Veteran underwent an additional VA audiometric examination in October 2011 where the pure tone thresholds, in decibels, were recorded as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
40
25
40
LEFT
45
45
45
30

Speech recognition scores using the Maryland CNC Test revealed speech discrimination of 92 percent bilaterally.  The average decibel loss for the right ear was 36.  From Table VI of 38 CFR 4.85, Roman Numeral I is determined for the right ear.  The average decibel loss for the left ear was 41.  From Table VI of 
38 CFR 4.85, Roman Numeral I is determined for the left ear.  A 0 percent rating is derived from Table VII of 38 CFR 4.85 by intersecting row I, the better ear, with column I, the poorer ear. 

The Veteran underwent an additional VA audiometric examination in June 2012 where the pure tone thresholds, in decibels, were recorded as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
30
25
40
LEFT
45
45
45
30

Speech recognition scores using the Maryland CNC Test revealed speech discrimination of 92 percent bilaterally.  The average decibel loss for the right ear was 34.  From Table VI of 38 CFR 4.85, Roman Numeral I is determined for the right ear.  The average decibel loss for the left ear was 41.  From Table VI of 
38 CFR 4.85, Roman Numeral I is determined for the left ear.  A 0 percent rating is derived from Table VII of 38 CFR 4.85 by intersecting row I, the better ear, with column I, the poorer ear.  The June 2012 VA audiologist assessed that hearing loss did not impact ordinary condition of daily life, including ability to work.  

The Veteran underwent an additional VA audiometric examination in November 2016 where the pure tone thresholds, in decibels, were recorded as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
20
15
35
LEFT
35
30
30
55

Speech recognition scores using the Maryland CNC Test revealed speech discrimination of 96 percent bilaterally.  The average decibel loss for the right ear was 26.  From Table VI of 38 CFR 4.85, Roman Numeral I is determined for the right ear.  The average decibel loss for the left ear was 38.  From Table VI of 
38 CFR 4.85, Roman Numeral I is determined for the left ear.  A 0 percent rating is derived from Table VII of 38 CFR 4.85 by intersecting row I, the better ear, with column I, the poorer ear. 

After a review of the evidence, both lay and medical, the Board finds that, for the entire rating period on appeal from April 12, 2007, the service-connected bilateral hearing loss has been manifested by no more than level I hearing in the right ear and level I hearing in the left ear.  Findings from various VA treatment records and the June 2007, October 2011, June 2012, and November 2016 VA examinations, as well as the Veteran's lay statements, are consistent with a 0 percent disability rating from April 12, 2007.  At the June 2007 and November 2016 VA examinations, speech recognition scores using the Maryland CNC Test revealed speech discrimination of 96 percent bilaterally, at the October 2011 and June 2012 VA examinations, speech recognition scores revealed speech discrimination of 
92 percent bilaterally, and a 0 percent rating is derived from Table VII of 38 CFR 4.85 by intersecting row I, the better ear, with column I, the poorer ear.  Further, the June 2012 and November 2016 VA audiologists assessed that hearing loss did not impact ordinary condition of daily life, including ability to work.  38 C.F.R. § 4.85.  Such findings demonstrate that a disability rating in excess of 0 percent is not warranted for this period.  38 C.F.R. § 4.86, Diagnostic Code 6100.  As the preponderance of the evidence is against the appeal for a higher disability rating for bilateral hearing loss in excess of 0 percent from April 12, 2007, the appeal for must be denied.  38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Referral Consideration 

The Board had also considered whether an extraschedular rating is warranted for the service-connected bilateral hearing loss disability during the relevant period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The schedular rating criteria provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  In this case, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  As discussed above, the Veteran advanced having difficulties hearing, to include both bilateral ear pain and pressure.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, and as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, and certain high-pitched sounds.  The ability of the Veteran to understand people is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed words in conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were not demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  See Doucette, 28 Vet. App. 366 (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech"). 

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that the Veteran's reported difficulties are factors contemplated in the regulations and schedular rating criteria.  See also Doucette (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria"). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 

Comparing the Veteran's disability level and symptomatology of the bilateral hearing loss to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors associated with hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Entitlement to a total disability rating based on individual unemployability due to 
service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A January 2017 rating decision granted TDIU; therefore, the issue of TDIU is not currently before the Board.  


ORDER

Service connection for a back disorder is granted.  

Service connection for diabetes mellitus type II is denied.  

Service connection for a vision disorder is denied.   

An increased disability rating of in excess of 0 percent for bilateral hearing loss, from April 12, 2007, is denied.  


REMAND

Service Connection for Neck and Right Shoulder Disorders 

VA must afford a veteran an examination and/or obtain an opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R.
§ 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is ( 1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon at 81-82.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr at 303 (2007).

The Veteran contends generally that the claimed neck and right shoulder disorders were caused by an in-service automobile accident.  Specifically, at the April 2004 DRO hearing, the Veteran testified to an in-service Jeep accident.  As discussed above, the July 1977 Notification of Medical Care reflects the Veteran was sustained injured from an in-service motor vehicle accident, diagnosed as "multiple trauma and muscle strain." 

The June 2012 VA examination report reflects that the VA examiner assessed that a right shoulder x-ray was "essentially normal," noted that the service treatment records did not reflect any neck or shoulder injury, and opined that the claimed neck and right shoulder disorders were unrelated to service.  However, the July 1977 Notification of Medical Care reflects the Veteran was injured from an in-service motor vehicle accident, diagnosed as "multiple trauma and muscle strain."  For this reason, the June 2012 VA medical opinion as to the etiology of the claimed neck and right shoulder disorder is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).   

Additionally the Board finds it is unclear from the evidence of record whether the Veteran has current neck or right shoulder disorder and as to the etiology of the claimed disorder; therefore, the Board finds that a VA examination would be helpful.  38 C.F.R. § 3.159 (c)(4) (2016); McLendon at 83-86 (2006).




Service Connection for Hemorrhoids 

Another remand is required in this case to ensure that there is a complete record upon which to decide the appeal of service connection for hemorrhoids.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

The Veteran contends generally that currently diagnosed hemorrhoids began during service.  Specifically, in a September 2002 statement, the Veteran wrote that he sought treatment for hemorrhoids during service.  

The June 2012 VA examination report reflects that the VA examiner noted that hemorrhoids were first diagnosed in 2007.  The June 2012 VA examiner also noted the inability to find any documentation of hemorrhoids until many years after service and opined that the hemorrhoids were unrelated to service.  However, a June 1980 treatment record reflects the Veteran sought treatment for hemorrhoids.  As such, the June 2012 VA medical opinion as to the etiology of hemorrhoids is based on an inaccurate factual premise.  See Reonal, 5 Vet. App. at 458.  For the above reason, the Board finds that another remand for a new VA medical opinion is necessary to assist in determining the etiology of hemorrhoids.    

Special Monthly Compensation 

The Board also finds that any decision with respect to the service connection issues being remanded above may affect the SMC issue.  The issue of entitlement to SMC is inextricably intertwined with the appeals for service connection; therefore, consideration of SMC must be deferred until the intertwined issues are either resolved or are prepared for appellate consideration.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the issues of service connection for hemorrhoids, neck, and right shoulder disorders, as well as entitlement to SMC are REMANDED for the following action: 

1.  Schedule a VA examination to help determine the etiology of the claimed neck and right shoulder disorders.  All indicated tests and studies should be conducted.  The VA examiner should review the claims folder.  The examiner should offer the following opinions with supporting rationale:

Is it at least as likely as not (50 percent or greater probability) that each currently diagnosed neck or right shoulder disorder was incurred in or caused by active service?  For the purposes of preparing this opinion, the VA examiner should assume as fact that the Veteran experienced an in-service automobile accident.  

2.  Send the claims file for a new hemorrhoids medical opinion.  The relevant documents in the record should be made available to any examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should answer the following question:

Is it at least as likely as not (50 percent probability or greater) that the currently diagnosed hemorrhoids started in service or is related to service?  What is the most likely etiology of the hemorrhoids?  In offering this opinion, the VA examiner should specifically discuss the June 1980 treatment record showing treatment for hemorrhoids.

Please explain the basis for all opinions.  The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation. 

3.  Then, readjudicate the appeal.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2014).


 


______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


